DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 14, 2022, the rejections of claims 1-3, 5, 6, 8, 11-13, 16-18 and 20-22 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on January 10, 2022 have been withdrawn.

Reason for Allowance
Claims 1-8, 11-14, 16, 18-21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites exposing a substrate to a vapor composition comprising a group III precursor comprising a group III element, a group VI precursor comprising a group VI element, and a group IV precursor comprising a group IV element, under conditions to form a p-type IV-doped III-VI semiconductor via metalorganic chemical vapor deposition (MOCVD) on the substrate.
Claim 4 recites exposing a substrate to a vapor composition comprising a group III precursor comprising a group III element, a group VI precursor comprising a group VI element, and a group IV precursor comprising a group IV element, under conditions to form a p-type IV-doped III-VI semiconductor via metalorganic chemical vapor deposition (MOCVD) on the substrate, the n-type IV-doped III-VI semiconductor is in contact with the p-type IV-doped III-VI semiconductor, thereby forming a p-n heterojunction.
Claim 7 recites exposing a substrate to a vapor composition comprising a group III precursor comprising a group III element, a group VI precursor comprising a group VI element, and a group IV precursor comprising a group IV element, under conditions to form a p-type IV-doped III-VI semiconductor via metalorganic chemical vapor deposition (MOCVD) on the substrate, wherein the conditions comprise use of a first flow ratio defined as a flow rate of the group VI precursor to a flow rate of the group III precursor to provide the p-type IV-doped III-VI semiconductor; the n-type IV-doped III-VI semiconductor is in contact with the p-type IV-doped III-VI semiconductor, thereby forming a p-n heterojunction.
Claim 14 recites exposing a substrate to a vapor composition comprising a group III precursor comprising a group III element, a group VI precursor comprising a group VI element, and a group IV precursor comprising a group IV element, under conditions to form a p-type IV-doped III-VI semiconductor via metalorganic chemical vapor deposition (MOCVD) on the substrate, wherein the p-type IV-doped III-VI semiconductor formed is p-type Si-doped Ga2O3 or p-type Si-doped (Ga, In)2O3.
Claim 19 recites a p-n heterojunction comprising a layer of an n-type semiconductor in contact with a p-type IV-doped III-VI semiconductor comprising a group III element, a group VI element and a group IV element, wherein the n-type semiconductor is an n-type IV-doped III-VI semiconductor comprising the group III element, the group VI element and the group IV element.
Claim 21 recites a IV-doped III- VI semiconductor comprising a group III element, a group VI element and a group IV element, wherein the semiconductor is p-type.
Claim 23 recites a IV-doped III- VI semiconductor comprising a group III element, a group VI element and a group IV element, wherein the semiconductor is Si-doped Ga2O3 or Si-doped (Ga, In)2O3, wherein the semiconductor is к-phase.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2, 3, 5, 6, 8, 11-13, 16, 18, 20 and 24-29 variously depend from claim 1, 19, 21 or 23, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 20, 2022